DISSENTING OPINION
Wilson, Judge:
I regret that I am unable to concur with my colleagues in holding that the facts in the foregoing case are sufficiently different to warrant a holding contrary to the conclusion reached by the appellate court in the cases of United States v. Weigert-Dagen et al., 39 C.C.P.A. (Customs) 58, C.A.D. 464, and United States v. Fuchs Shoe Corporation, 41 C.C.P.A. (Customs) 179, C.A.D. 547. In my opinion, the Weigert-Dagen and Fuchs cases are controlling in the instant case, and the so-called Mazatlán type footwear here involved is not “huaraches,” within the meaning of that term, as used in the Mexican Trade Agreement under consideration, and I would so hold.
The protest should, therefore, be overruled.